Title: To John Adams from Timothy Pickering, 28 December 1797
From: Pickering, Timothy
To: Adams, John



To the President of the United States
Department of State December 28. 1797.

In pursuance of your direction founded on the Resolve of Congress passed the second of March 1797 I wrote to the Governors of the. . . . . states of Conversation in New-Jersey Pennsylvania Maryland, Virginia, Kentuckey Tennessee & South-Carolina. requesting to be informed whether those states respectively had “ratified the amendment proposed by Congress to the Constitution concerning the suability of States.” and if the same had been ratified that “they would direct the proper evidence thereof to be transmitted to the department of State.
In consequence of these letters I have received from the Governors of Connecticut, Maryland and Virginia, information that the proposed amendment had been ratified by those states, together with copies of the acts of ratification, of which copies are herewith laid before you:—From the Executives of New-Jersey & Pennsylvania that the proposed amendment has not been ratified by those States.—The Governor of South-Carolina his answer of the 10th of October, and that the legislature had not yet decided on the amendment; but that he intended again to submit it to them for consideration.
From Kentucky & Tennessee no answers have been received.When I first wrote to the Governor of Tennessee it did not occur to me that the Resolves of the two Houses of Congress proposing the amendment in  passed in March 1794, and been immediately transmitted by the President, at the request of the two Houses to the “Executives of the several States” had not been communicated to Tennessee, which was not included to be one of the United States until approval of two years after, viz. on the first of June 1796. Therefore, on the 16th of October last I again wrote to the Governor of Tennessee, & inclosed a copy of the resolve of March 1794 to be laid before the legislature for their consideration.
All which is respectfully submitted
Timothy PickeringSecretary of State